Case 1:20-cv-02044-JPH-MPB Document 45 Filed 06/29/21 Page 1 of 3 PageID #: 213




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 THOMAS A. MYERS,                               )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )   No. 1:20-cv-02044-JPH-MPB
                                                )
 MUNCIE CITY POLICE DEPARTMENT,                 )
 NATHAN SLOAN Chief,                            )
 JOSH CARRINGTON Officer,                       )
 DANIELLE BRADFORD Officer,                     )
 JOHN HENDERSON Officer,                        )
                                                )
                            Defendants.         )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Magistrate Judge Matthew Brookman has entered a Report and

 Recommendation, dkt. 44, recommending that the Court grant in part and

 deny in part Defendants' motion for judgment on the pleadings, dkt. 32. The

 parties have had the opportunity to object but have not done so. See Fed. R.

 Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court has considered and now

 ADOPTS the Report and Recommendation. Dkt. [44]. The motion for

 judgment on the pleadings, dkt. [32] is GRANTED in part and DENIED in part

 as follows:


          •    Plaintiff's extortion claim, vicarious liability claim against Chief

               Sloan and/or the City, claims under the Indiana Constitution,

               claim under the Ninth Amendment, and general claim under 42

               U.S.C. § 1983 are DISMISSED with prejudice. Defendant Muncie


                                            1
Case 1:20-cv-02044-JPH-MPB Document 45 Filed 06/29/21 Page 2 of 3 PageID #: 214




               City Police Department is DISMISSED with prejudice; the clerk

               shall remove it as a defendant on the docket.

          •    Plaintiff's Monell claim against Chief Sloan and/or the City; failure

               to intervene claim (excessive force) against Officers Carrington and

               Bradford; failure to intervene claim (arrest/detention) against all

               defendants; Fourth, Sixth, Eighth, and Fourteenth Amendment

               claims; and state law tort claims against the officers in their

               individual capacities and against Chief Sloan in his official capacity

               are DISMISSED without prejudice.

          •    The motion for judgment on the pleadings is DENIED only as to

               Plaintiff's failure to intervene claim (excessive force) against Officer

               Henderson. That is the only remaining claim.


       Any motion to amend the complaint must be filed by July 16, 2021. If

 no motion to amend is filed, Plaintiff's failure to intervene claim (excessive

 force) against Officer Henderson will proceed and all other claims will be

 dismissed with prejudice. See Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th

 Cir. 2010).

 SO ORDERED.

 Date: 6/29/2021




                                            2
Case 1:20-cv-02044-JPH-MPB Document 45 Filed 06/29/21 Page 3 of 3 PageID #: 215




 Distribution:

 THOMAS A. MYERS
 2013 Lazycreek
 Muncie, IN 47302

 Tia J. Combs
 FREEMAN MATHIS & GARY, LLP
 tcombs@fmglaw.com

 Casey C. Stansbury
 FREEMAN MATHIS & GARY, LLP
 cstansbury@fmglaw.com

 Caitlin McQueen Tubbesing
 FREEMAN MATHIS & GARY, LLP
 ctubbesing@fmglaw.com




                                      3
